In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0929V
                                          UNPUBLISHED



    SAMANTHA IVERS,                                             Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: May 27, 2022

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu); Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA).


Stephanie B. Rubin, Rubin & Machado, Ltd., Chicago, IL, for Petitioner.

Mary Eileen Holmes, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

        On July 30, 2020, Samantha Ivers filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). On August 6, 2017, Petitioner received an influenza (“flu”) vaccine, which
vaccine is listed on the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a). Petitioner
alleges that she suffered a shoulder injury related to vaccine administration (“SIRVA”) as
a result of receiving the flu vaccine and that she experienced the residual effects of this
injury for more than six months.

        Respondent denies that the flu vaccine caused Petitioner to develop SIRVA,
brachial neuritis, any other injury, and/or her current condition. Stipulation (ECF No. 33)
at ¶ 6.

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on May 26, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $35,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for damages that would
        be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 SAMANTHA IVERS,

                Petitioner,                              No. 20-929V
                                                         Chief Special Master Corcoran
 v.                                                      ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                            STIPULATION

The parties hereby stipulate to the following matters:

       1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. §300aa-10 to -34 (the “Vaccine Program”). The petition

seeks compensation for injuries allegedly related to petitioner’s receipt of an influenza (“flu”)

vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §

100.3(a).

       2. Petitioner received the flu vaccine on August 6, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as a result of receiving the flu vaccine. Petitioner alleges that she experienced the

residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.




                                                 1
        6. Respondent denies that the flu vaccine caused petitioner to develop, SIRVA, brachial

neuritis, any other injury, and/or her current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $35,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C. §
        300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. §300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300 aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from the flu vaccination administered on August 6, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about July 30, 2020, in

the United States Court of Federal Claims as petition No. 20-929V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer from

brachial neuritis, or any other injury or condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/




                                                  4
.'


     Respectfully submitted,

     PETITIONER:

     JaMaJttfta IYtrJ
     Saninnth~ Ivers (/\pr 26, 2022 17:411 CDT)

     SAMANTHA IVERS


     ATTORNEY OF RECORD FOR                                     AUTHORIZED REPRESENTATIVE


     p~-6/0-
                                                                OF THE ATTORNEY GENERAL:



     s           ~            . RUBIN                           HEATHER L. PEARLMAN
     Rubin & Machado, Ltd.                                      Deputy Director
     30 N. LaSalle Street, Suite 4030                           Torts Branch
     Chicago, IL 60602                                          Civil Division
     Tel: (312) 327-1840                                        U.S. Department of Justice
     srubin@rubin-machado.com                                   P.O. Box 146
                                                                Benjamin Franklin Station
                                                                Washington, DC 20044-0146


     AUTHORIZED REPRESENTATIVE                                  ATTORNEY OF RECORD FOR
     OF THE SECRETARY OF HEALTH                                 RESPONDENT:
     AND HUMAN SERVICES:
     George R. Grimes - OigitallysignedbyGeorge R.
                        Grimes-S14
     S14
                                                                ~*L~~
                        Date: 2022.04.14 23:32:33 .04•00·

     CDR GEORGE REED GRIMES, MD, MPH
     Director, Division of Injury                               Trial Attorney
      Compensation Programs                                     Torts Branch, Civil Division
     Health Systems Bureau                                      U.S. Department of Justice
     Health Resources and Services                              P.O. Box 146
      Administration                                            Benjamin Franklin Station
     U.S. Department of Health                                  Washington, DC 20044-0146
      and Human Services                                        Tel: (202) 616-5022
     5600 Fishers Lane, 08N l 46B                               Mary.E.Holmes@usdoj.gov
     Rockville, MD 20857



     Dated: __5---'-/_2_'-"..../_2._o_2.-_ 2-_




                                                            5